

	

		II

		109th CONGRESS

		2d Session

		S. 2360

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Wyden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To ensure and promote a free and open Internet for all

		  Americans.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Internet Non-Discrimination Act of

			 2006.

		2.FindingsCongress finds the following:

			(1)Since passage of

			 the Telecommunications Act of 1996, the Internet has grown robustly. Today,

			 Americans are changing how they access the Internet, moving from dial-up to

			 broadband for their home connections. According to the Pew Internet and

			 American Life Project, 72 percent of Americans use the Internet and 59 percent

			 of Americans with home Internet have a high-speed Internet connection.

			(2)Americans use the

			 Internet for many daily activities. Over 17 percent of Americans have sold

			 something over the Internet. Everyday, approximately 60,000,000 Americans use

			 search engines to get access to information. 80 percent of Americans have

			 looked online for health care information. In growing numbers, Americans are

			 using the Internet to place phone calls, watch their favorite televisions shows

			 or movies, and play games.

			(3)The growth of the

			 Internet and its success are due in large part to the freedom that has always

			 existed on the content and applications layer of the Internet. Innovation has

			 thrived on this layer, as anyone with a good idea has the ability to access

			 consumers. The continuation of this freedom is essential for future

			 innovation.

			(4)Freedom on the

			 content and applications layer has also led to robust competition for retail

			 goods for consumers. Consumers can shop at thousands upon thousands of

			 retailers from their home computers, including small businesses located miles

			 away in other towns, States, and even countries.

			(5)Such freedom is

			 leading to the development of important new entertainment offerings, on-demand

			 video and movie purchases, Internet Protocol television, and enhanced gaming

			 options. The entertainment options available in the future will only be limited

			 by the bandwidth that can be used and the innovation of people all over the

			 world.

			(6)Despite the

			 growth of the Internet and increased access to the Internet for Americans,

			 there is very little choice in who provides them high-speed Internet access.

			 According to an April 2005 White Paper by Harold Feld and Gregory Rose, et.

			 al., entitled, “Connecting the Public: The Truth About Municipal Broadband”

			 only 2 percent of Americans get high-speed Internet access from someone other

			 than their local phone company or cable provider. According to the Federal

			 Communications Commission, approximately 20 percent of Americans do not have a

			 high-speed Internet access provider that offers them service.

			(7)As more and more

			 Americans get high-speed access to the Internet without having much choice of

			 who their provider will be, it is important that Congress protect the freedom

			 on the Internet to ensure its continued success.

			3.DefinitionsIn this Act, the following definitions shall

			 apply:

			(1)Application or

			 serviceThe term application or service means any

			 information or service—

				(A)by which an

			 end-user through software or a device engages in an exchange of data or

			 information; and

				(B)conveyed over

			 communications.

				(2)BitsThe

			 term bits or binary digits means the smallest

			 unit of information in which form data is transported on the Internet as a

			 single digit number in base-2.

			(3)CommissionThe

			 term Commission means the Federal Communications

			 Commission.

			(4)CommunicationsThe

			 term communications—

				(A)means any voice,

			 video, or data application or service, regardless of the facilities or

			 technology used, that—

					(i)is

			 a transmission to subscribers by use of—

						(I)the public

			 rights-of-way;

						(II)spectrum;

						(III)numbering or

			 addressing resources; or

						(IV)other inputs

			 licensed or managed by a unit of local government, or a private entity working

			 in concert with such unit of local government, for the benefit of the

			 public;

						(ii)is

			 offered to the public, or as to such classes of subscribers as to be

			 effectively available directly to the public, with or without a fee; and

					(iii)enables an end

			 user, as part of such service, to transmit content of their own design or

			 choosing between or among points specified by such user;

					(B)includes

			 interactive on-demand services, as such term is defined in section 602(12) of

			 the Communications Act of 1934 (47 U.S.C. 522(12)); and

				(C)does not include

			 cable service, as such term is defined in section 602(6) of the Communications

			 Act of 1934 (47 U.S.C. 522(6)).

				(5)ContentThe

			 term content means information—

				(A)in the form of

			 writing, signs, signals, pictures, and sounds of all kinds, including stored

			 information requested by an end user; and

				(B)that is generated

			 based on the input or request of such user.

				(6)PersonThe

			 term person means any natural person, partnership, firm,

			 association, corporation, limited liability company, or other legal

			 entity.

			(7)Network

			 operator

				(A)In

			 generalThe term network operator means any person

			 who owns, operates, controls, or resells and controls any facility that

			 provides communications directly to a subscriber.

				(B)ObligationsAny

			 obligation imposed on a network operator by the provisions of this Act shall

			 apply only to the extent that such network operator is engaged in providing

			 communications.

				(8)SubscriberThe

			 term subscriber means any person who—

				(A)is an end user of

			 an application or service provided through communications; and

				(B)consumes or

			 provides goods provided through such application or service.

				(9)Transmission

			 componentThe term transmission component means

			 the portion of communications which enables an end user to transmit content of

			 their own design and choosing between or among points specified by such

			 user.

			4.Obligations of

			 network operators

			(a)In

			 generalA network operator

			 shall—

				(1)not interfere

			 with, block, degrade, alter, modify, impair, or change any bits, content,

			 application or service transmitted over the network of such operator;

				(2)not discriminate

			 in favor of itself or any other person, including any affiliate or company with

			 which such operator has a business relationship in—

					(A)allocating

			 bandwidth; and

					(B)transmitting

			 content or applications or services to or from a subscriber in the provision of

			 a communications;

					(3)not assess a

			 charge to any application or service provider not on the network of such

			 operator for the delivery of traffic to any subscriber to the network of such

			 operator;

				(4)offer

			 communications such that a subscriber can access, and a content provider can

			 offer, unaffiliated content or applications or services in the same manner that

			 content of the network operator is accessed and offered, without interference

			 or surcharges;

				(5)allow the

			 attachment of any device, if such device is in compliance with part 68 of title

			 47, Code of Federal Regulations, without restricting any application or service

			 that may be offered or provided using such a device;

				(6)treat all data

			 traveling over or on communications in a non-discriminatory way;

				(7)offer just,

			 reasonable, and non-discriminatory rates, terms, and conditions on the offering

			 or provision of any service by another person using the transmission component

			 of communications;

				(8)provide

			 non-discriminatory access and service to each subscriber; and

				(9)post and make

			 available for public inspection, in electronic form and in a manner that is

			 transparent and easily understandable, all rates, terms, and conditions for the

			 provision of any communications.

				(b)Preserved

			 authority of network operatorsNotwithstanding the requirements

			 described in subsection (a), a network operator—

				(1)may—

					(A)take reasonable

			 and non-discriminatory measures to protect subscribers from adware, spyware,

			 malware, viruses, spam, pornography, content deemed inappropriate for minors,

			 or any other similarly nefarious application or service that harms the Internet

			 experience of subscribers, if such subscribers—

						(i)are

			 informed of the application or service; and

						(ii)are given the

			 opportunity to refuse or disable any such preventative application or

			 service;

						(B)support an

			 application or service intended to prevent adware, spyware, malware, viruses,

			 spam, pornography, content deemed inappropriate for minors, or any other

			 similarly nefarious application or service that harms the Internet experience

			 of subscribers, if such subscribers—

						(i)are

			 informed of the application or service; and

						(ii)are given the

			 opportunity to refuse or disable any such preventative application or service;

			 and

						(C)take reasonable

			 and non-discriminatory measures to protect the security of the network of such

			 operator, if such operator faces serious and irreparable harm; and

					(2)shall—

					(A)give priority to

			 an emergency communication;

					(B)comply with any

			 court-ordered law enforcement directive; and

					(C)prevent any

			 activity that is unlawful or illegal under any Federal, State, or local

			 law.

					5.Complaints

			 regarding violations

			(a)ComplaintAny

			 aggrieved party may submit a written complaint to the Commission seeking a

			 ruling that a network operator has violated a requirement described in section

			 4(a).

			(b)Content of

			 complaintIn any complaint submitted under subsection (a) an

			 aggrieved party shall make a prima facie case that—

				(1)a network

			 operator violated a requirement of section 4(a);

				(2)such violation

			 was not a preserved authority described in subparagraph (A) or (B) of section

			 4(b)(1); and

				(3)such violation is

			 harmful to such party.

				(c)7-day

			 acceptance periodNot later than 7 days after the date of the

			 submission of a complaint under subsection (a), the Commission shall issue a

			 decision regarding its acceptance or denial of the prima facie case made by an

			 aggrieved party.

			(d)Cease and

			 Desist

				(1)In

			 generalIf the Commission accepts the prima facie case of an

			 aggrieved party under subsection (c), a network operator shall be required to

			 cease and desist the action that is the underlying basis of the complaint for

			 the duration of the proceeding on such complaint, until such time as the

			 Commission may rule that a violation of a requirement of section 4(a) has not

			 occurred.

				(2)Authority to

			 extend cease and desist orderThe Commission shall have the

			 authority to extend any cease and desist order to any similarly situated person

			 as the Commission determines necessary and appropriate.

				(e)Burden of

			 proofIf the Commission accepts the prima facie case of an

			 aggrieved party under subsection (c), a network operator shall bear the burden

			 of proving that—

				(1)no violation of

			 section 4(a) occurred; or

				(2)such violation

			 was a preserved authority described in section 4(b).

				(f)Final

			 decision

				(1)90-day

			 periodNot later than 90 days after the date of the submission of

			 a complaint under subsection (a), the Commission shall issue a final decision

			 regarding the request for a ruling contained in such complaint.

				(2)Failure to

			 issue decisionIf the Commission fails to issue a decision at the

			 expiration of the 90-day period described in paragraph (1), a violation of a

			 requirement of section 4(a) shall be deemed to have occurred.

				(g)Rules of

			 construction

				(1)Delegation

					(A)In

			 generalNothing in this section shall be construed—

						(i)to

			 prevent the Commission from delegating any authority granted to it under this

			 section to a relevant office or bureau pursuant to the authority granted the

			 Commission under section 5(c) of the Communications Act of 1934 (47 U.S.C.

			 155(c)); or

						(ii)to

			 limit the Commission from adopting any appropriate procedures pursuant to any

			 other provision of law.

						(B)LimitationThe

			 rule established under subparagraph (A) shall only apply if at the expiration

			 of the 90-day period described in subsection (f)(1)—

						(i)the

			 Commission issues a final decision that is ripe for judicial review; or

						(ii)a

			 violation of a requirement of section 4(a) shall be deemed to have occurred

			 under subsection (f)(2).

						(2)Petition for

			 reconsideration

					(A)In

			 generalNothing in this section shall be construed to affect the

			 ability of any eligible party to file a petition for reconsideration under

			 section 405 of the Communications Act of 1934 (47 U.S.C. 405).

					(B)Timing

						(i)90-day

			 periodNot later than 90 days after the date of the submission of

			 a petition for reconsideration under section 405 of the Communications Act of

			 1934 (47 U.S.C. 405), the Commission shall issue an order granting or denying

			 such petition.

						(ii)Failure to

			 issue an orderIf the Commission fails to issue a decision at the

			 expiration of the 90-day period described in clause (i), the previous decision

			 of the Commission shall be considered affirmed and final for purposes of

			 judicial review.

						(3)Judicial

			 reviewNotwithstanding section 402(b) of the Communications Act

			 of 1934 (47 U.S.C. 402(b)) and any other provision of law, any appeal of a

			 decision of the Commission under this section shall be made to United States

			 district court for the district in which the principle place of business of the

			 aggrieved party is located.

				(4)Intervention by

			 third partiesNothing in this section shall be construed to

			 prevent any interested person from intervening in any appeal of a decision of

			 the Commission in accordance with section 402(e) of the Communications Act of

			 1934 (47 U.S.C. 402(e)).

				6.Penalties

			(a)In

			 generalIf the Commission

			 issues a ruling under section 5 that a network operator is in violation of a

			 requirement of section 4(a), such network operator shall be subject to the

			 penalties prescribed under section 501 of the Communications Act of 1934 (47

			 U.S.C. 501).

			(b)Separate

			 violationsEach violation of a requirement of section 4(a) shall

			 be treated as a separate incident for purposes of imposing penalties under

			 subsection (a).

			

